Citation Nr: 1541311	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-23 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether vacatur of a June 2015 appellate decision of the Board of Veterans' Appeals as to the issue of entitlement to an effective date earlier than June 20, 2007 for service-connected bilateral hearing loss, is warranted.

2.  Entitlement to an effective date earlier than June 20, 2007 for service-connected bilateral hearing loss.

3.  Entitlement to a finding of CUE with respect to a June 1974 rating decision that denied service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Cynthia H. Holman, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to December 1970, which included combat service in the Republic of Vietnam.  His military decorations include the Combat Infantryman Badge, the Purple Heart Medal, the Bronze Star Medal with "V" Device (denoting valor in combat) with Second Oak Leaf Cluster, and the Army Commendation Medal with "V" Device (denoting valor in combat).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) which, inter alia, reopened and granted the Veteran's claim for service connection for bilateral hearing loss, assigning an effective date for the VA compensation award of June 20, 2007. 

Separately, in a writing dated in October 2012, the Veteran's representative filed a claim for revision of a June 1974 rating decision that denied service connection for hearing loss on the basis of clear and unmistakable error (CUE).  The RO denied the CUE claim in a rating decision dated in December 2013 and the Veteran has filed a timely notice of disagreement.  Although the appellate status of the CUE issue remains to be determined, the outcome of the Veteran's direct appeal of the effective date assigned for service connection in the May 2008 rating decision is not dependent on the outcome of his request for revision of the January 1975 rating decision on the basis of CUE.  Indeed, adjudication of his direct appeal does not preclude a successful collateral attack on the earlier decision.  The United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  Therefore, it is not prejudicial for the CUE challenges to be bifurcated from the earlier effective date claim currently before the Board.

For the reasons discussed in the REMAND portion of the decision below, the issue of entitlement to a finding of CUE with respect to a June 1974 rating decision that denied service connection for hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  Prior to the appellate decision issued in June 2015 by the Board addressing the claim for an earlier effective date prior to June 20, 2007 for service-connected bilateral hearing loss, the Veteran, via his attorney, had submitted to VA additional evidence and arguments, which were not considered by the Board when it rendered the June 2015 decision.

2.  In January 1975, the Board issued a final decision that denied service connection for bilateral hearing loss.  Evidence considered at the time of this decision included the Veteran's DD-214 showing that he received military decorations reflecting his participation in armed combat against enemy forces and his complete service treatment records, which include an audiometric testing report from his May 1968 pre-induction examination, an in-service medical consultation addressing his hearing and ears in February 1970, and an audiometric testing report from his December 1970 separation examination.  
 
3.  On June 20, 2007, the Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss, which included the submission of service department records that had not been previously considered by VA included the official citation of the combat circumstances for which the Veteran was decorated with the Bronze Star Medal for valor, indicating that he was in close proximity to the detonations of two enemy explosive devices, and official unit records indicating that the Veteran's military unit had been subjected to attacks by enemy explosive devices.

4.  The report of a November 2007 VA-authorized audiological examination presented a clinician's positive nexus opinion linking the Veteran's bilateral impaired hearing to his military service.  The opining clinician did not base her positive opinion, in whole or in part, on service department records that had not been previously considered by VA in the prior final Board decision of January 1975.         
 
5.  In a May 2008 rating decision, the claim of entitlement to service connection for bilateral hearing loss was reopened, considered on the merits de novo, and granted, effective from June 20, 2007.  The language of the rating decision indicates that the allowance was not predicated, in whole or in part, on service department records that had not been previously considered by VA in the prior final Board decision of January 1975. 
 
6.  The record contains no evidence between January 1975 and June 20, 2007 that may be reasonably construed as a pending claim for service connection for hearing loss disability.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's June 2015 decision is warranted to the extent it denied the claim for an earlier effective date prior to June 20, 2007 for service-connected bilateral hearing loss.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. 
§ 20.904 (2015).

2.  The criteria for an effective date earlier than June 20, 2007, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.904 (2015). 

In a June 2015 appellate decision, the Board denied the claim for an earlier effective date prior to June 20, 2007 for service-connected bilateral hearing loss.  The record reflects, however, that the Veteran, via his attorney, had submitted additional evidence and argument to the Board in support of his appeal in March 2015, which was not taken into consideration in the Board's June 2015 decision. 

Accordingly, in the interest of due process for the claim of entitlement to an earlier effective date prior to June 20, 2007 for service-connected bilateral hearing loss, the Board is vacating its June 2015 appellate decision.  This Vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).  Rather, the Board will reconsider the Veteran's claim for an earlier effective date prior to June 20, 2007 for service-connected bilateral hearing loss as if the June 2015 appellate decision had never been issued.  See 38 C.F.R. § 20.904(a)(3) (2015).

II.  Entitlement to an effective date earlier than June 20, 2007 for service-connected bilateral hearing loss.

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159  (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The United States Court of Appeals for the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Regarding the duty to assist, VA has obtained copies of the service department records not previously considered by VA, which, per the appellant's contentions, establishes a basis for an earlier effective date for his award of VA compensation for bilateral hearing loss.  As adequate development of the evidence has been undertaken to sufficiently address this specific contention, no further development in this regard is warranted.  As will be further discussed below, the resolution of the Veteran's appeal for an earlier effective date for the grant of service connection for bilateral hearing loss is dependent solely on the law and regulations pertaining to claims for VA benefits.  No further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129   (2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); Smith v. Gober, 14 Vet. App. 227   (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180  (2004).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

Generally, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Generally, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2015).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen. Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005).  In Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108  and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  

An exception to the above general rule is 38 C.F.R. § 3.156(c)(1) (2015), which provides that notwithstanding any other section in 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a)  (West 2014); 38 C.F.R. § 3.151(a) (2015).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The record reflects that the Veteran originally filed a claim for service connection for hearing loss in February 1974.  That claim was denied by a rating decision in June 1974.  (The June 1974 decision also recognized the Veteran's combat service in Vietnam and awarded him service connection for residuals of shell fragment wounds to his penis and left thigh.)  The Veteran appealed the denial of VA compensation for bilateral hearing loss to the Board, which issued a decision in January 1975 that subsumed the appealed rating action and continued to deny service connection for hearing loss.  The Board found that bilateral hearing loss was shown at entrance to service, and that he complained of hearing problems during service.  However, in denying service connection, the Board also determined that there was no evidence of hearing loss at the time of service discharge, and that there was no evidence of an increase in severity during service.  The Board decision became final at the time it was filed in January 1975.  38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2015).  

Evidence considered at the time of this decision included the Veteran's DD-214, which shows that he received military decorations reflecting his participation in armed combat against enemy forces (with his exposure to acoustic trauma from gunfire and exploding ordnance implicitly assumed as being consistent with the conditions and hardships of combat service, per 38 C.F.R. § 3.304(d)).  His complete service treatment records were also in the claims file, which include an audiometric testing report from his May 1968 pre-induction examination showing, in pertinent part, that his hearing thresholds at 4000 Hertz was 45 decibels in his right ear and 35 decibels in his left ear, an in-service medical consultation addressing his hearing and ears in February 1970, and an audiometric testing report from his December 1970 separation examination showing that his hearing thresholds were 0 decibels, bilaterally, at 500, 1000, 2000, and 4000 Hertz.  Post-service evidence included a report from J. Dees, M.D., who noted that the Veteran gave a history of hearing loss in service, and the report of a May 1974 VA examination.

The next correspondence from the Veteran was in October 2006, when the Veteran requested a copy of his military medical records, including a 1974 audiogram.  On June 20, 2007, the Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss.  Included in this application were the Veteran's written contentions that he was exposed to explosions during combat service that caused his hearing loss and several "buddy statements" from his fellow servicemen, who attested that they witnessed the Veteran participate in armed combat in Vietnam, during which time he was exposed to acoustic trauma from the noise of exploding ordnance.  Service department records that were submitted with the application to reopen, which had not been previously considered by VA decisionmakers, included the Veteran's official citation of the combat circumstances for which he was decorated with the Bronze Star Medal for valor, indicating that he was in close proximity to the detonations of two enemy explosive devices, and official unit records indicating that the Veteran's military unit had been subjected to attacks by enemy explosive devices.     

Also included in the new evidence associated with the Veteran's reopened claim for service connection for hearing loss is the report of a November 2007 VA-authorized audiological examination, which presented a clinician's positive nexus opinion linking the Veteran's bilateral impaired hearing to his military service.  The language of the opinion, in pertinent part, states as follows:

[The Veteran] served in the United States Army - Active Duty for two years.  He served in the Vietnam War for one year.  He was [in] ground combat.  He describes more than one incident where he was in close proximity to explosions.  Hearing protection was not available.  He was discharged in 1970.

He states that he was told by the military upon entrance to the Army that he had a hearing loss.  He was not aware of a hearing loss as a child.  He also states that his military record shows normal hearing upon his discharge.  He reported that he was denied employment after his military experience because of his hearing loss.

[Audiometric testing report in a May 1968 pre-induction examination shows, in pertinent part, that the Veteran's hearing thresholds at 4000 Hertz was 45 decibels in his right ear and 35 decibels in his left ear.  An audiometric testing report from his December 1970 separation examination shows that his hearing thresholds were 0 decibels, bilaterally, at 500, 1000, 2000, and 4000 Hertz.

Audiometric testing during the November 2007 VA examination shows that the Veteran's hearing thresholds were 80 or more decibels, bilaterally, at 2000, 3000, and 4000 Hertz, with speech recognition scores using the Maryland CNC Test of 80 percent in the right ear and 60 percent in the left ear, which led the clinician to diagnose the Veteran with bilateral high frequency sensorineural hearing loss.]

Subjective factors.  The veteran does not have a childhood memory of a hearing loss being documented or causing him difficulty in his educational pursuits.  The veteran states that the military documented hearing loss upon his entrance to the military, that he was exposed to explosive noises while in Vietnam and that he has been denied two jobs because of his hearing.

Objective factors.  Military records show a hearing loss at 4000 Hz only upon his entrance to the military with normal hearing upon his discharge.  This is not possible and therefore one of those two records is considered to be incorrect.  For the purposes of this report the entrance examination is considered the correct report.  The current hearing loss is dramatically different from that evaluation.  Presbycusis [age-related hearing loss] is likely a contributor to the current hearing loss but not considered to be the only contributor.

It is likely that the [Veteran's] hearing loss documented upon entrance to the military was aggravated by the military noise exposure that he described.  The rationale for this is that the hearing loss seen now is more than what would be expected from the noise exposure that he described in the military and more than would be expected from presbycusis alone.  Therefore it appears that a portion of the hearing loss was due to pre military causes, a portion to military noise exposure and a portion to presbycusis.  

By a rating action dated in May 2008, the above evidence was considered, the claim was reopened and adjudicated on the merits de novo, and the Veteran's claim of entitlement to service connection for bilateral hearing loss was granted, effective from June 20, 2007.  

Consideration has been given to the positive nexus opinion of the November 2007 VA audiological examination report, as presented above.  After parsing the language of the opinion, the Board finds as a factual matter that the opining clinician did not make any specific reference to, or otherwise base her positive opinion, in whole or in part, on service department records that had not been previously considered by VA in the prior final Board decision of January 1975.  The examiner's opinion bases the Veteran's history of exposure to acoustic trauma from explosions in service solely on his personal account of such exposure.  No reference was made to his newly-submitted official Bronze Star Medal citation or the official historical records of his military unit.  Otherwise, the November 2007 nexus opinion makes specific references only to the audiometric testing reports in the Veteran's service treatment records, which were already associated with the evidence that was considered by VA decisionmakers in the prior final Board decision of January 1975.  Additionally, a careful parsing of the language of the May 2008 rating decision that reopened and allowed the Veteran's claim for VA compensation for bilateral hearing loss shows that no direct or oblique reference was made to any existing service department records that had not been previously considered by VA in the prior final Board decision of January 1975, including the Veteran's official Bronze Star Medal citation or the official historical records of his military unit in Vietnam. 

The Veteran, through his attorney, contends that because VA did not obtain a clinical opinion specifically addressing his service treatment reports as a whole, including the significance of his elevated bilateral puretone hearing thresholds at 4000 Hertz as noted at his May 1968 pre-induction examination, and because VA decisionmakers, as non-clinicians, did not have the competence to interpret this audiometric data at the time that the January 1975 Board decision was rendered, the result of this omission is as if these erstwhile available service department records were never considered by VA in the prior final Board decision of January 1975.  Therefore, VA's subsequent reopening of the claim and development of the record to obtain a nexus opinion specifically predicated on a clinical review of the aforementioned service treatment records is tantamount to considering these service department records as if for the first time.  As such, because the award of service connection was based all or in part on these service department records, the effective date of the award of VA compensation should extend back to the date of his original claim, pursuant to 38 C.F.R. § 3.156(c)(1).  

While the Board has considered the attorney's argument, we find that it is meritless and provides no basis for supporting the allowance of an earlier effective date for his compensation award for hearing loss.  The appellant's attorney is apparently attempting to argue that unless a VA clinician first renders a specific review of a claimant's service treatment records and submits a report that presents discussion of his or her review, the absence of such a preliminary clinical review somehow renders these service department records, which were otherwise associated with the evidence and available for review by VA factfinders, invisible to non-clinician VA decisionmakers until such time as they are made viewable to them through the clarifying prism of a first-review rendered by a credentialed clinician.  As such, the Board entirely rejects the validity of the attorney's rather specious argument.  

The Veteran contends that the newly-submitted service department records addressing his citation for the Bronze Star Medal and the historical records of his military unit in Vietnam provided a new and previously unconsidered factual basis to support his assertion that his bilateral hearing loss was the result of his exposure to acoustic trauma from exploding ordnance during service.  However, none of these aforementioned service department records specifically states that the Veteran, as an individual, was clinically diagnosed with hearing loss or was noted to have hearing loss during active duty.  They also do not provide a new and previously unconsidered factual basis regarding his assertion that he had in-service exposure to acoustic trauma from exploding ordnance as his combat service was already established in the record by his DD-214.  The DD-214, which listed his combat decorations, was associated with the evidence considered by VA during the time of the prior final Board decision of January 1975.  His exposure to acoustic trauma from gunfire and exploding ordnance was already implicitly assumed as a condition and hardship of combat service, pursuant to 38 C.F.R. § 3.304(d).  (A June 1974 RO rating decision had, inter alia, awarded the Veteran service connection for residuals of a shell fragment wound of his left thigh as consistent with his combat service, notwithstanding that his service treatment records did not objectively document such an injury.`)  

Therefore, in view of the foregoing discussion, the Board finds that VA's determinations that led to the reopening and allowance of the Veteran's claim for service connection for bilateral hearing loss were not based, either all or in part, on existing service department records submitted since January 1975, which had not been previously considered by VA in the prior final Board decision of January 1975.  Accordingly, there is no basis to award an effective date prior to June 20, 2007, under the provisions of 38 C.F.R. § 3.156(c)(1).
 

Otherwise, the Board has considered the Veteran's general argument that he should be awarded service connection for bilateral hearing loss to the date of his original claim in 1974.  However, as referenced above, the primary basis of awarding an effective date under applicable law or regulations based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  There is no record of an application to reopen a claim for service connection for bilateral hearing loss having been received after the January 1975 Board decision prior to June 20, 2007.

Since the final January 1975 Board decision, the first correspondence from the Veteran was in October 2006.  He did not request an entitlement or allege a belief in an entitlement at that time.  Rather, in looking at the October 2006 submission, he is merely requesting copies of his claims file.  This cannot be construed to be an informal claim.  There is no indication that any attempt was made, by the Veteran or any authorized representative, to reopen his claim for service connection for hearing loss prior to June 2007.  Without any earlier submissions that may be considered a formal or informal claim, an earlier effective date cannot be assigned. 

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for hearing loss is June 20, 2007, the earliest date allowable for service connection based on the facts of this case and VA regulations.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

The Board wishes at this point to acknowledge and express its appreciation for the Veteran's heroic service, as reflected by his numerous military decorations that were awarded in recognition of his individual bravery and valor.  Notwithstanding the Board's denial of the benefit sought on appeal, our adverse appellate decision is in no way intended to denigrate the Veteran's honorable military service in the defense of the nation.  To the extent that the Veteran appears to be raising an argument, couched in equity, in support of his claim for an earlier effective date for his award of service connection for bilateral hearing loss, while the Board is very sympathetic to the appellant, it is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].


ORDER

An effective date earlier than June 20, 2007 for the grant of service connection for bilateral hearing loss is denied.


REMAND

As relevant, a December 2013 rating decision denied the Veteran's claim of entitlement to a finding of CUE with respect to a June 1974 rating decision (later subsumed by the 1975 Board decision) that denied service connection for hearing loss.  Notice of this denial and the Veteran's appellate rights were furnished via correspondence that was dated and dispatched on December 10, 2013.  The Veteran, through his attorney, commenced an appeal of this denial by filing a timely notice of disagreement specifically addressing this matter, which was received by VA via electronic facsimile transmission on December 9, 2014.  38 C.F.R. § 20.302(a) (2015).  However, the Board's review of the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases confirms that no statement of the case has been provided to the Veteran and his representative addressing the CUE issue in response to his timely filed notice of disagreement.  

Accordingly, the CUE issue must be Remanded to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate statement of the case, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2015).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, it is incumbent upon the Veteran to timely perfect his appeal with regard this issue and, if he does so, the Board will have appellate jurisdiction over only the specific matter that the appellant has filed a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2015).

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

In response to the Veteran's timely filed notice of disagreement, the RO/AOJ should provide the appropriate statement of the case to the Veteran and his representative addressing the claim of entitlement to a finding of CUE with respect to a June 1974 rating decision that denied service connection for hearing loss.

The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to the issue discussed above.  Then, only if an appeal is timely perfected with respect to this issue, should the matter be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


